Case 1:17-cr-00548-PAC Document 290-1 Filed 01/30/20 Page 1 of 39




                 EXHIBIT A
Case 1:17-cr-00548-PAC Document 290-1 Filed 01/30/20 Page 2 of 39




                                                                    1
               Case 1:17-cr-00548-PAC Document 290-1 Filed 01/30/20 Page 3 of 39




 • PURPOSE

“WikiLeaks specializes in the analysis and publication of
large datasets of censored or otherwise restricted official
materials involving war, spying and corruption. It has so far
published more than 10 million documents and associated
analyses.”

                                    - wikileaks.org/What-is-WikiLeaks




                                                                                   2
               Case 1:17-cr-00548-PAC Document 290-1 Filed 01/30/20 Page 4 of 39




 • ORIGINS

• Founded in 2006 by Julian Assange




• First Leak -- December 2006:
       Somali Sheikh Awey’s execution of government officials




                                                                                   3
                 Case 1:17-cr-00548-PAC Document 290-1 Filed 01/30/20 Page 5 of 39




• NOTABLE LEAKS BEFORE 2017
 • April 5, 2010 – “Collateral Murder”
         Video of casualties caused by U.S. helicopter in Iraq

 • July and October 2010 – Afghanistan and Iraq War Logs
         Approximately 450,000 internal U.S. military logs and reports relating
         to the conduct of wars in Iraq and Afghanistan

 • November 28, 2010 – “Cablegate”
         More than 250,000 cables from the U.S. State Department

 •   February 26, 2012 – “Global Intelligence Files”
         Emails from the private intelligence research firm Stratfor

 •   July 22, 2016 – Democratic National Committee Email Archive

 •   October 7, 2016 – John Podesta Email Archive
         Presidential campaign manager for Hillary Clinton
                                                                                     4
               Case 1:17-cr-00548-PAC Document 290-1 Filed 01/30/20 Page 6 of 39




• NOV. 28, 2010 – “CABLEGATE”
 • 251,287 cables from the U.S. State Department
    • Approximately 100,000 classified “Confidential”
    • Approximately 15,000 classified “Secret”

 • Provided to WikiLeaks by Chelsea Manning
    • Then known as U.S. Army Private Bradley Manning




                                                                                   5
                 Case 1:17-cr-00548-PAC Document 290-1 Filed 01/30/20 Page 7 of 39




• NOV. 28, 2010 – “CABLEGATE” CONSEQUENCES

 • U.S Relations with Mexico
    • Mexico President Felipe Calderon:
        • “severe damage” to diplomatic relations (interview with El
           Universal)
    • Secretary of State Hillary Clinton:
        • “Calderon told me he no longer wanted to work with [U.S.
           Ambassador to Mexico] Carlos [Pascual] and insisted that he be
           replaced.” (Hard Choices: A Memoir)

 • Helmut Metzner
    • German FDP insider providing information to U.S. diplomats on
      negotiations to form a government
    • Collaboration with U.S. revealed by WikiLeaks, Metzner fired
    • “It is more than doubtful whether [U.S. Ambassador to Germany Philip]
      Murphy can still be a trustworthy interlocutor.” – FDP Deputy Bijan Djir-
      Sarai
                                                                                     6
                         Case 1:17-cr-00548-PAC Document 290-1 Filed 01/30/20 Page 8 of 39




      • WIKILEAKS AND ANONYMOUS
• Decentralized international “hacktivist” group


• 2010 “Operation Payback” a/k/a “Operation
    Avenge Assange”


•   2012 leak of emails from the private intelligence
    research firm Stratfor
     • Provided to WikiLeaks by Jeremy Hammond

“We [Anonymous] just happen to be a group of people on the Internet who need—just kind of
an outlet to do as we wish, that we wouldn’t be able to do in regular society....That's more or
less the point of it. Do as you wish.’”

                        Trent Peacock. Search Engine: The Face of Anonymous, February 7, 2008.

                                                                                             7
                Case 1:17-cr-00548-PAC Document 290-1 Filed 01/30/20 Page 9 of 39




• 2016 – DNC AND CLINTON CAMPAIGN LEAKS
 • Democratic National Committee
    • “Guccifer 2.0”
    • July 22, 2016 -- 9,252 emails
    • November 6, 2016 – 8,263 emails

 • Emails of John Podesta
    • 20,000+ pages of emails from private account of Clinton campaign
      manager
    • Daily beginning on October 7, 2016 until November 9, 2016

 • Russian Involvement
    • “Spearphishing”




                                                                                    8
         Case 1:17-cr-00548-PAC Document 290-1 Filed 01/30/20 Page 10 of 39




• INSTRUCTIONS TO LEAKERS: OVERVIEW




                                                                              9
         Case 1:17-cr-00548-PAC Document 290-1 Filed 01/30/20 Page 11 of 39




• INSTRUCTIONS TO LEAKERS: TOR AND TAILS




                                                                              10
         Case 1:17-cr-00548-PAC Document 290-1 Filed 01/30/20 Page 12 of 39




• INSTRUCTIONS TO LEAKERS: TOR AND TAILS




                                                                              11
        Case 1:17-cr-00548-PAC Document 290-1 Filed 01/30/20 Page 13 of 39




• TOR: THE ONION ROUTER




                             • Electronic Frontier Foundation


                                                                             12
         Case 1:17-cr-00548-PAC Document 290-1 Filed 01/30/20 Page 14 of 39




• INSTRUCTIONS TO LEAKERS: TOR AND TAILS




                                                                              13
          Case 1:17-cr-00548-PAC Document 290-1 Filed 01/30/20 Page 15 of 39




• TAILS




                                                                               14
          Case 1:17-cr-00548-PAC Document 290-1 Filed 01/30/20 Page 16 of 39




• TAILS




                                                                               15
         Case 1:17-cr-00548-PAC Document 290-1 Filed 01/30/20 Page 17 of 39




• INSTRUCTIONS TO LEAKERS: TIPS




                                                                              16
         Case 1:17-cr-00548-PAC Document 290-1 Filed 01/30/20 Page 18 of 39




• INSTRUCTIONS TO LEAKERS: TIPS




                                                                              17
         Case 1:17-cr-00548-PAC Document 290-1 Filed 01/30/20 Page 19 of 39




• INSTRUCTIONS TO LEAKERS: AFTER THE LEAK




                                                                              18
         Case 1:17-cr-00548-PAC Document 290-1 Filed 01/30/20 Page 20 of 39




• INSTRUCTIONS TO LEAKERS: AFTER THE LEAK




                                                                              19
                 Case 1:17-cr-00548-PAC Document 290-1 Filed 01/30/20 Page 21 of 39




• SOLICITATION OF CLASSIFIED INFORMATION
 • WikiLeaks as a whole, and Assange in particular, has actively promoted
   leaking of classified information.

 • Most Wanted Leaks List and Crowdfunding

 • “You have your game of capture the flag. There are a lot of flags; go capture
   them…Get it to us, no questions asked. You will help change history.”
                                                              Hack in the Box Conference 2009

 • “ And we can see that in the cases of the famous leaks, the wikileaks was
   done, or the recent Edward Snowden revelations, that it is possible now for
   even a single system administrator to have a very significant change…So,
   what we need to do is, spread that message and go into all of those
   organizations. In fact, deal with them. I’m not saying don’t join the CIA. No.
   Go and join the CIA. Go in there. Go in the ballpark and get the ball and
   bring it out.”
       “Sysadmins of the World Unite,” Chaos Communication Conference, 2013
                                                                                                20
                 Case 1:17-cr-00548-PAC Document 290-1 Filed 01/30/20 Page 22 of 39




• LEAK PRACTICES
 • WikiLeaks does not review all leaked material it posts.

 • WikiLeaks practices with respect to redaction are inconsistent.
    • Large quantities of personal identifying information are released.
    • Sometimes redactions are applied later.

 • WikiLeaks performs minimal, if any analysis.

 • WikiLeaks sometimes partners with traditional media organizations.
          “For instance, it’s well known that the New York Times and other
 publications excised the names of certain people from WikiLeaks documents,
 especially foreign sources and translators, to keep them from being killed by
 Iraqi or Afghan insurgents.” – Fred Kaplan

 • The vast majority of WikiLeaks disclosures target the United States.


                                                                                      21
            Case 1:17-cr-00548-PAC Document 290-1 Filed 01/30/20 Page 23 of 39




• VAULT 7




                                                                                 22
            Case 1:17-cr-00548-PAC Document 290-1 Filed 01/30/20 Page 24 of 39




• VAULT 7




                                                                                 23
            Case 1:17-cr-00548-PAC Document 290-1 Filed 01/30/20 Page 25 of 39




• VAULT 7




                                                                                 24
            Case 1:17-cr-00548-PAC Document 290-1 Filed 01/30/20 Page 26 of 39




• VAULT 7




                                                                                 25
            Case 1:17-cr-00548-PAC Document 290-1 Filed 01/30/20 Page 27 of 39




• VAULT 7




                                                                                 26
            Case 1:17-cr-00548-PAC Document 290-1 Filed 01/30/20 Page 28 of 39




• VAULT 7




                                                                                 27
            Case 1:17-cr-00548-PAC Document 290-1 Filed 01/30/20 Page 29 of 39




• VAULT 7




                                                                                 28
            Case 1:17-cr-00548-PAC Document 290-1 Filed 01/30/20 Page 30 of 39




• VAULT 7




                                                                                 29
            Case 1:17-cr-00548-PAC Document 290-1 Filed 01/30/20 Page 31 of 39




• VAULT 7




                                                                                 30
         Case 1:17-cr-00548-PAC Document 290-1 Filed 01/30/20 Page 32 of 39




• VAULT 7: MARCH 2017 LEAKS




                                                                              31
         Case 1:17-cr-00548-PAC Document 290-1 Filed 01/30/20 Page 33 of 39




• VAULT 7: APRIL 2017 LEAKS




                                                                              32
         Case 1:17-cr-00548-PAC Document 290-1 Filed 01/30/20 Page 34 of 39




• VAULT 7: MAY 2017 LEAKS




                                                                              33
         Case 1:17-cr-00548-PAC Document 290-1 Filed 01/30/20 Page 35 of 39




• VAULT 7: JUNE 2017 LEAKS




                                                                              34
         Case 1:17-cr-00548-PAC Document 290-1 Filed 01/30/20 Page 36 of 39




• VAULT 7: JULY 2017 LEAKS




                                                                              35
         Case 1:17-cr-00548-PAC Document 290-1 Filed 01/30/20 Page 37 of 39




• VAULT 7: AUGUST 2017 LEAKS




                                                                              36
         Case 1:17-cr-00548-PAC Document 290-1 Filed 01/30/20 Page 38 of 39




• VAULT 7: SEPTEMBER 2017 LEAK




                                                                              37
         Case 1:17-cr-00548-PAC Document 290-1 Filed 01/30/20 Page 39 of 39




• VAULT 8: NOVEMBER 2017 LEAK




                                                                              38
